                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   JONESBORO DIVISION


JOSEPH COSSEY                                                                                  PLAINTIFF


v.                                    No: 3:19-cv-00068 KGB-PSH


CRAIGHEAD COUNTY JAIL                                                                        DEFENDANT


                                                   ORDER

        Having reviewed Joseph Cossey’s amended complaint (Doc. No. 12) for screening

purposes,1 it appears that service is appropriate with respect to Cossey’s Eighth Amendment

conditions-of-confinement claims against defendants Keith Bowers, Marty Boyd, and T.

Raymond. The Clerk of the Court shall prepare summonses for the defendants and the United

States Marshal is hereby directed to serve a copy of the amended complaint (Doc. No. 12) and

summons on defendants without prepayment of fees and costs or security therefor. Service should

be attempted through the Craighead County Sheriff’s Office, 901 Willett Rd., Jonesboro, Arkansas

72401.2

        IT IS SO ORDERED this 3rd day of May, 2019.




                                                            UNITED STATES MAGISTRATE JUDGE 




                                                            
               1
                  The Prison Litigation Reform Act (PLRA) requires federal courts to screen prisoner complaints
seeking relief against a governmental entity, officer, or employee. 28 U.S.C. § 1915A(a).

        2
          If any of the Defendants are no longer County employees, the individual responding to service
must file a SEALED Statement providing the unserved Defendant’s last known private mailing address.
